This writ of certiorari brings up for review a lease for the term of fifty years made by the city of Bayonne to Central District, Incorporated, for lands under the water of New York bay, including the lands, it is alleged, under such waters contiguous to and in front of the lands of the prosecutor, and also an agreement for the erection upon said lands under water of buildings and structures to constitute a port terminal. The writ was improvidently allowed.
The prosecutor's remedy is either in ejectment or in the Court of Chancery. See Van Schaick v. Riparian Commissioners,82 N.J.L. 219. It is either entitled to the lands which it claims to be affected by the lease or it is not. If it is entitled to these lands nothing the city did can affect its remedy. If the city was not entitled to a riparian grant that question can also be determined in the Court of Chancery. *Page 347 Harz v. Board of Navigation, 119 N.J.L. 305. If the lease be a cloud upon prosecutor's title that question can be settled elsewhere.
Allocatur will be vacated.